Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Para 0039 and 0048, numeral 100 refer to both "an ultrasonic flow meter" and "a computing machine", respectively. In para 0048, numerals 100 and 300 both refer to "a computing machine".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, it is not clear as to what “previously received signal is the applicant referring to. Is the previously received signal the signal received at the first or the second transducer?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan Le et al. (2020/0072680) (hereinafter Phan).
Regarding claim 1, Phan teaches a method of measuring time of flight, comprising: correlating a signal comprising a reflected signal from a first transducer to a second transducer, or a subsequent reflected signal at the first transducer or the second transducer, with a previously received signal to produce a correlation for a measurement of a time of flight (para 0057).
Regarding claims 2, 9 and 16, Phan teaches the signal comprises a pulse train (para 0056).
Regarding claims 3 and 10, Phan teaches the previously received signal comprises a signal that has been reflected one or more times (para 0057).
Regarding claim 8, Phan teaches a system for measuring time of flight, comprising: a first transducer (106); and a second transducer (107), wherein a signal comprising a reflected signal from the first transducer to the second transducer, or a subsequent reflected signal at the first transducer or the second transducer, is correlated with a previously received signal to produce a correlation for a measurement of a time of flight (para 0057).
Regarding claim 15, Phan teaches a system for measuring time of flight, comprising: at least one processor; and a non-transitory computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor (para 0128-0130, Fig. 9) and configured for correlating a signal comprising a reflected signal from a first transducer (106) to a second transducer (107), or a subsequent reflected signal at the first transducer or the second transducer, with a previously received signal to produce a correlation for a measurement of a time of flight (para 0057).
Allowable Subject Matter
Claims 4-7, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest measuring an absolute time of flight based on the correlation, wherein the absolute time of flight is proportional to a distance between the first transducer and the second transducer divided by a speed of sound or a speed of light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            12/14/2022